Exhibit 2009 INX Named Executive Compensation Plan This document sets forth the executive compensation plan for 2009 for the three top executives of INX:Jim Long, Mark Hilz and Brian Fontana (the "Named Executives"). Prior to 2009 the executives were paid a salary and a Quarterly Cash Bonus, and from time to time received certain equity grants.There are substantial changes to the compensation plan for 2009 as set forth herein. For 2009 the executive compensation will consist of five components, base salary, equity compensation, a Quarterly Cash Bonus, an annual bonus based on operating income and a bonus related to the performance of any acquisitions closed in 2009.The acquisition bonus actually will span two years following any acquisitions closed during 2009. 1.Base
